                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                5: l 9-CR-00355-D-l



 UNITED STATES OF AMERICA
                                                                 ORDER
 v.

 TIEREA DEMON ATKINS



      UPON THE DEFENDANT'S MOTION TO SEAL, this Court now ORDERS the

Defendant' s Motion to Continue Sentencing at DE # 132 SEALED.

      This t h e ~ day of October 2020.

                                                 ~ _ ,.D ..t ,r " A
                                                J ~ s C. Dever III
                                                U.S . DISTRICT COURT JUDGE




        Case 5:19-cr-00355-D Document 134 Filed 10/26/20 Page 1 of 1
